Order of the Supreme Court, Kings County, dated November 19, 1968 (made after a hearing), and order of the same court dated March 10, 1969 (made without a hearing) affirmed. Defendant’s applications were referred to by the Criminal Term as motions for resentence. Orders denying such motions would not be appealable. We have, however, considered defendant’s applications as in the nature of a writ of error coram nobis and are of the opinion that they are without merit (see People v. Jackson, 25 A D 2d 783; People v. Jarrells, 31 A D 2d 944). Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.